DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.

Response to Arguments
Applicant’s arguments and amendments, in the Amendment with RCE filed May 21, 2021 (herein “Amendment”) regarding the objection to claims 2, 11 and 18 have been fully considered and are persuasive.  The objection to claims 2, 11 and 18 have been withdrawn. 
Applicant’s arguments and amendments in the Amendment with respect to the rejections of claims 1-5, 7-8, 10-13 and 16-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bohrarper et al. US 2014/0355789.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot et al., (US 10,083,688 B2, herein “Piernot”) in view of Robaina et al., (US 2019/0011703 A1, herein “Robaina”) in view of Terekhov et al., (US 2018/0089591 A1, herein “Terekhov”) further in view of Bohrarper et al., (US 2014/0355789 A1, herein “Bohrarper”).
Regarding claim 1, Piernot teaches a method, comprising (Piernot col. 45, lines 52-55, process for performing device voice control): 
receiving a voice input at an electronic device (Piernot col. 45, lines 55-63, the process performed using one or more devices 104, 200, 400, 600, 800 or 1000 including receiving a spoken user input, where at least device 200, disclosed in fig. 5A, and col. 5, lines 34-38 teach that 200 is an electronic device); 
determining an ambiguity of the voice input (Piernot col. 46, lines 6-12 and 35-37, a determination is made as to whether a task may be identified (whether or not there is ambiguity) based on the representation of user intent from a derived representation of user intent from the spoken user input, where a disambiguation process follows if it is determined that a task may not be identified from the representation of user intent); and 
resolving, by the electronic device (Piernot col. 45, lines 52-57, the process shown in fig. 9 (including those discussed below) being performed using one or more of the devices 104, 200, 400, 600, 800 or 1000, where col. lines 2-5 teaches device 800 is an electronic device), the ambiguity based on contextual data (Piernot col. 46, lines 35-51, spoken user input is disambiguated by selecting an affordance using a scoring system, where the scoring system is based on or more characteristics of displayed affordances, where col. 46, lines 13-22, teach the scoring to be based on context included in the spoken user input), and determining identification of an object that the voice input applies to (Piernot col. 42, lines 17-21, context includes one or more terms pertaining an image referred to by the user speaking (spoken user input) “tap the burrito link” to resolve that it is the affordance comprising an image of a burrito that the user is referring to in their spoken input), wherein the electronic device is configured for resolving the ambiguity within a display device of the electronic device (Piernot col. 40, lines 34-60, content displayed by the electronic device being controlled in response to spoken user inputs (and thus the disambiguation following thereto, for example, when a user recites as input “tap the link,” the electronic device determines (disambiguates) which link to click and taps a link displayed by the electronic device, where fig. 8A illustrates the display being of the electronic device) and within display devices of respective other electronic devices (Piernot fig. 1, col. 4, lines 53-64, user device 104 communicatively coupled to second user device 122, where second user device is identical to user device 104, and where col. 30, lines 29-33 teach that the modules and functions of the digital assistant client resides on one or more user devices, col. 45, lines 35-51, electronic device controls execution of user input by having a digital assistant perform tasks associated with a domain of digital assistant, therefore resolved ambiguity of a user input also being within display devices of other electronic devices (the digital assistant)), the contextual data (Piernot col. 44, lines 31-35, in the electronic device, the context associated with the user utterances/spoken user input includes an image, such as when a user recites “tap on the image” it is clear what the user intends) includes a captured image by a camera (Piernot col. 14, lines 31-57, col. 16, lines 45-59, contextual information from sensor information such as images or videos of the surrounding environment, the sensors including a camera module 243) and user history information (Piernot col. 14, lines 21-26, col. 32, lines 31-46, and col. 33, lines 37-45, contextual information including user-specific vocabulary and preferences relevant to the user input, where such user preferences defined in a user profile include pronunciations of a word based on previous (history) speech inputs from the user (information)), and the ambiguity relates to the identification of the object that the voice input applies to (Piernot col. 46, lines 11-51, determination as to whether or not (the ambiguity) a task can be identified based on user intent is disambiguated (thus related to) by identifying affordances (object) in the spoken user input (thus that the voice input applies to), where affordances can be displayed content (object)); and
correlating the contextual data with the voice input for determining (Piernot col. 34, lines 33-67, contextual information is used to clarify, supplement, and further define (correlating) the information contained in the token sequence (from voice input)), based on the identification of the object, a selection of content (Piernot title, which is literally “Device Voice Control for Selecting a Displayed Affordance,” and col. 46, lines 4-28, identify an affordance (object) based on context, and where a task is performed based on user intent which includes controlling displayed content (tapping an affordance)), and for performing an action based on the content type of the selected content (Piernot col. 34, line 33 – col. 35, line 13, actionable intents representing the task to be performed by the digital assistant is determined by the natural language processing module, where properties/parameters of the actionable intent indicate content type for the actionable intent of the selected content according to an ontology, where col. 43, lines 32-56 gives examples such as selecting an address (content type) for which to show directions (performing an action) to the user from user’s selection via voice input of “show me directions to the address”),
Piernot col. 42, lines 17-21, context includes one or more terms pertaining an image referred to by the user speaking (thus context of the voice input) “tap the burrito link” which is used to resolve that it is the affordance comprising an image of a burrito that the user is (most likely) referring to in their spoken input).
Piernot does not explicitly teach wherein a combination of objects and their relative sizes are detected in the captured image, and resulting properties are transferable to at least one other selected content and comprise content settings that are applied to the at least one other selected content.
Although, as set forth above, Piernot teaches the newly claimed resolving the ambiguity within display devices of respective other electronic devices, it is noted that an obvious modification of Piernot would be to duplicate the display devices of the user device which would also meet the claimed “within display devices of other respective electronic devices,” for example, one of ordinary skill in the art would be well-aware of connecting multiple display devices together, connected to the same electronic device and thus having the same ambiguity/ambiguity resolved when an ambiguity of voice input presents. Such an obvious modification would have been a duplication of parts, where mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)).
Robaina teaches wherein a combination of objects are detected in the captured image (Robaina paras. [1669]-[1670], environmental sensor such as a camera image one or more objects in a user’s environment, where information obtained from the environmental sensor is analyzed to determine an object at which the eye of a user is directed by applying object recognition to images received from the environmental sensor).
Terekhov teaches objects and their relative sizes are detected (Terekhov paras. [0023], [0034], [0040], [0051], [0065] and [0070]-[0074], in a voice command control device, certain functions are performed only if a detected object is located within a pre-defined area or distance, where distance is determined from relative sizes of objects detected in an image)
Bohrarper teaches and resulting properties are transferable to at least one other selected content and comprise content settings that are applied to the at least one other selected content (Bohrarper paras. [0064] and [0073] teaching the control of a client device by voice input, where the client device is running a media application, where paras. [0088]-[0091] teach the media application being controllable for a user to request media content to stream and user selections of “mix rules” and or “mix styles” to be applied to media content, and where paras. [0104], [0105]-[0121] and [0140] teach the user interface of the media application listing a plurality of tracks (at least one other selected content), where various “effects” including mix effects and sound effects are designated for tracks in the playlist, thus the effects as properties of the tracks (resulting properties), which can be applied (are transferrable) to others of the tracks on the playlist, and where during playback, the specified effects (resulting properties) are applied to the tracks of the playlist).
Therefore, taking the teachings of Piernot and Robaina together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date 
Further, taking the teachings of Piernot and Terekhov together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control process of Piernot with the detection of objects and relative sizes as disclosed in Terekhov at least because doing so would provide greater accuracy in estimating a detected object attribute by avoiding false positives in object detection (Terekhov paras. [0009], [0074]-[0075] and [0134]).
Still further, taking the teachings of Piernot and Bohrarper together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control process of Piernot with the playlist mix and sound effect designation and application system as disclosed in Bohrarper at least because doing so would provide the ability for consumers to provide their own effects to content while at the same time compensating artists and rights holders, and otherwise keep consumers in compliance with copyright licensing (see Bohrarper paras. [0006] and [0017]).
Regarding claim 10, Piernot teaches an electronic device comprising (Piernot col. 45, lines 55-63, one or more devices 104, 200, 400, 600, 800 or 1000, where at least device 200, disclosed in fig. 5A, and col. 5, lines 34-38 teach that 200 is an electronic device): 
a memory storing instructions (Piernot col. 5, lines 42-44, and col. 7, lines 15-42, memory 202 used to store instructions); and 
at least one processor executing the instructions including a process configured to (Piernot col. 7, lines 24-32, instructions performing aspects of process 900 described for use by an instruction execution system such as a processor-containing system that fetches the instructions and executes them): 
receive a voice input (Piernot col. 45, lines 55-63, the process including receiving a spoken user input); 
determine an ambiguity of the voice input (Piernot col. 46, lines 6-12 and 35-37, a determination is made as to whether a task may be identified (whether or not there is ambiguity) based on the representation of user intent from a derived representation of user intent from the spoken user input, where a disambiguation process follows if it is determined that a task may not be identified from the representation of user intent); and 
resolve the ambiguity based on contextual data (Piernot col. 46, lines 35-51, spoken user input is disambiguated by selecting an affordance using a scoring system, where the scoring system is based on or more characteristics of displayed affordances, where col. 46, lines 13-22, teach the scoring to be based on context included in the spoken user input) and determining identification of an Piernot col. 42, lines 17-21, context includes one or more terms pertaining an image referred to by the user speaking (spoken user input) “tap the burrito link” to resolve that it is the affordance comprising an image of a burrito that the user is referring to in their spoken input), wherein the electronic device is configured for resolving the ambiguity within a display of the electronic device (Piernot col. 40, lines 34-60, content displayed by the electronic device being controlled in response to spoken user inputs (and thus the disambiguation following thereto, for example, when a user recites as input “tap the link,” the electronic device determines (disambiguates) which link to click and taps a link displayed by the electronic device, where fig. 8A illustrates the display being of the electronic device) and within displays of respective other electronic devices (Piernot fig. 1, col. 4, lines 53-64, user device 104 communicatively coupled to second user device 122, where second user device is identical to user device 104, and where col. 30, lines 29-33 teach that the modules and functions of the digital assistant client resides on one or more user devices, col. 45, lines 35-51, electronic device controls execution of user input by having a digital assistant perform tasks associated with a domain of digital assistant, therefore resolved ambiguity of a user input also being within display devices of other electronic devices (the digital assistant)) the contextual data (Piernot col. 44, lines 31-35, in the electronic device, the context associated with the user utterances/spoken user input includes an image, such as when a user recites “tap on the image” it is clear what the user intends) includes a captured image by a camera (Piernot col. 14, lines 31-57, col. 16, lines 45-59, contextual information from sensor information such as images or videos of the surrounding environment, the sensors including a camera module 243) and user history information (Piernot col. 14, lines 21-26, col. 32, lines 31-46, and col. 33, lines 37-45, contextual information including user-specific vocabulary and preferences relevant to the user input, where such user preferences defined in a user profile include pronunciations of a word based on previous (history) speech inputs from the user (information)) and the ambiguity relates to the identification of the object that the voice input applies to (Piernot col. 46, lines 11-51, determination as to whether or not (the ambiguity) a task can be identified based on user intent is disambiguated (thus related to) by identifying affordances (object) in the spoken user input (thus that the voice input applies to), where affordances can be displayed content (object)); and
correlate the contextual data with the voice input for determining (Piernot col. 34, lines 33-67, contextual information is used to clarify, supplement, and further define (correlating) the information contained in the token sequence (from voice input)), based on the identification of the object, a selection of content (Piernot title, which is literally “Device Voice Control for Selecting a Displayed Affordance,” and col. 46, lines 4-28, identify an affordance (object) based on context, and where a task is performed based on user intent which includes controlling displayed content (tapping an affordance)), and for performing an action based on the content type of the selected content (Piernot col. 34, line 33 – col. 35, line 13, actionable intents representing the task to be performed by the digital assistant is determined by the natural language processing module, where properties/parameters of the actionable intent indicate content type for the actionable intent of the selected content according to an ontology, where col. 43, lines 32-56 gives examples such as selecting an address (content type) for which to show directions (performing an action) to the user from user’s selection via voice input of “show me directions to the address”),
wherein context of the voice input are used for determining a most likely object that the voice input is directed to (Piernot col. 42, lines 17-21, context includes one or more terms pertaining an image referred to by the user speaking (thus context of the voice input) “tap the burrito link” which is used to resolve that it is the affordance comprising an image of a burrito that the user is (most likely) referring to in their spoken input).
Piernot does not explicitly teach wherein a combination of objects and their relative sizes detected in the captured image, and resulting properties are transferable to at least one other selected content and comprise content settings that are applied to the at least one other selected content.
Although, as set forth above, Piernot teaches the newly claimed resolving the ambiguity within display devices of respective other electronic devices, it is noted that an obvious modification of Piernot would be to duplicate the display devices of the user device which would also meet the claimed “within display devices of other respective electronic devices,” for example, one of ordinary skill in the art would be well-aware of connecting multiple display devices together, connected to the same electronic device and thus having the same ambiguity/ambiguity resolved when an ambiguity of voice input presents. Such an obvious modification would have been a duplication of parts, 
Robaina teaches wherein a combination of objects detected in the captured image (Robaina paras. [1669]-[1670], environmental sensor such as a camera image one or more objects in a user’s environment, where information obtained from the environmental sensor is analyzed to determine an object at which the eye of a user is directed by applying object recognition to images received from the environmental sensor).
Terekhov teaches objects and their relative sizes detected (Terekhov paras. [0023], [0034], [0040], [0051], [0065] and [0070]-[0074], in a voice command control device, certain functions are performed only if a detected object is located within a pre-defined area or distance, where distance is determined from relative sizes of objects detected in an image).
Bohrarper teaches and resulting properties are transferable to at least one other selected content and comprise content settings that are applied to the at least one other selected content (Bohrarper paras. [0064] and [0073] teaching the control of a client device by voice input, where the client device is running a media application, where paras. [0088]-[0091] teach the media application being controllable for a user to request media content to stream and user selections of “mix rules” and or “mix styles” to be applied to media content, and where paras. [0104], [0105]-[0121] and [0140] teach the user interface of the media application listing a plurality of tracks (at least one other selected content), where various “effects” including mix effects and sound effects are designated for tracks in the playlist, thus the effects as properties of the tracks (resulting properties), which can be applied (are transferrable) to others of the tracks on the playlist, and where during playback, the specified effects (resulting properties) are applied to the tracks of the playlist).
Therefore, taking the teachings of Piernot and Robaina together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control process of Piernot with the detection of multiple objects in an image and an environment/situation those objects exist within as confirmed by audio input to determine what object to enhance given the situation as disclosed in Robaina at least because doing so would provide an improved user view of one or more objects in the user’s peripheral field of view, thus reducing time spent on tasks requiring a change of focus on different objects, allowing a user to spend more time on a core activity (such as providing medical attention to a patient as the specific example given) (Robaina para. [1446]).
Further, taking the teachings of Piernot and Terekhov together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control process of Piernot with the detection of objects and relative sizes as disclosed in Terekhov at least because doing so would provide greater accuracy in estimating a detected object attribute by avoiding false positives in object detection (Terekhov paras. [0009], [0074]-[0075] and [0134]).
Still further, taking the teachings of Piernot and Bohrarper together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control process of Piernot 
Regarding claim 17, Piernot teaches a non-transitory processor-readable medium that includes a program that when executed by a processor (Piernot col. 7, lines 24-32, non-transitory computer readable storage medium storing instructions (program) performing aspects of process 900 described for use by an instruction execution system such as a processor-containing system that fetches the instructions and executes them) performing a method comprising: (Piernot col. 45, lines 52-55, process for performing device voice control): 
receiving a voice input at an electronic device (Piernot col. 45, lines 55-63, the process performed using one or more devices 104, 200, 400, 600, 800 or 1000 including receiving a spoken user input, where at least device 200, disclosed in fig. 5A, and col. 5, lines 34-38 teach that 200 is an electronic device); 
determining an ambiguity of the voice input (Piernot col. 46, lines 6-12 and 35-37, a determination is made as to whether a task may be identified (whether or not there is ambiguity) based on the representation of user intent from a derived representation of user intent from the spoken user input, where a disambiguation process follows if it is determined that a task may not be identified from the representation of user intent); 
resolving the ambiguity based on contextual data (Piernot col. 46, lines 35-51, spoken user input is disambiguated by selecting an affordance using a scoring system, where the scoring system is based on or more characteristics of displayed affordances, where col. 46, lines 13-22, teach the scoring to be based on context included in the spoken user input) and determining identification of an object that the voice input applies to (Piernot col. 42, lines 17-21, context includes one or more terms pertaining an image referred to by the user speaking (spoken user input) “tap the burrito link” to resolve that it is the affordance comprising an image of a burrito that the user is referring to in their spoken input), wherein the electronic device is configured for resolving the ambiguity within a display of the electronic device (Piernot col. 40, lines 34-60, content displayed by the electronic device being controlled in response to spoken user inputs (and thus the disambiguation following thereto, for example, when a user recites as input “tap the link,” the electronic device determines (disambiguates) which link to click and taps a link displayed by the electronic device, where fig. 8A illustrates the display being of the electronic device) and within displays of respective other electronic devices (Piernot fig. 1, col. 4, lines 53-64, user device 104 communicatively coupled to second user device 122, where second user device is identical to user device 104, and where col. 30, lines 29-33 teach that the modules and functions of the digital assistant client resides on one or more user devices, col. 45, lines 35-51, electronic device controls execution of user input by having a digital assistant perform tasks associated with a domain of digital assistant, therefore resolved ambiguity of a user input also being within display devices of other electronic devices (the digital assistant)) the contextual data (Piernot col. 44, lines 31-35, in the electronic device, the context associated with the user utterances/spoken user input includes an image, such as when a user recites “tap on the image” it is clear what the user intends) Piernot col. 14, lines 31-57, col. 16, lines 45-59, contextual information from sensor information such as images or videos of the surrounding environment, the sensors including a camera module 243) and user history information (Piernot col. 14, lines 21-26, col. 32, lines 31-46, and col. 33, lines 37-45, contextual information including user-specific vocabulary and preferences relevant to the user input, where such user preferences defined in a user profile include pronunciations of a word based on previous (history) speech inputs from the user (information)) and the ambiguity relates to the identification of the object that the voice input applies to (Piernot col. 46, lines 11-51, determination as to whether or not (the ambiguity) a task can be identified based on user intent is disambiguated (thus related to) by identifying affordances (object) in the spoken user input (thus that the voice input applies to), where affordances can be displayed content (object)); and 
correlating the contextual data with the voice input for determining (Piernot col. 34, lines 33-67, contextual information is used to clarify, supplement, and further define (correlating) the information contained in the token sequence (from voice input)), based on the identification of the object, a selection of content (Piernot title, which is literally “Device Voice Control for Selecting a Displayed Affordance,” and col. 46, lines 4-28, identify an affordance (object) based on context, and where a task is performed based on user intent which includes controlling displayed content (tapping an affordance)), and for performing an action based on the content type of the selected content (Piernot col. 34, line 33 – col. 35, line 13, actionable intents representing the task to be performed by the digital assistant is determined by the natural language processing module, where properties/parameters of the actionable intent indicate content type for the actionable intent of the selected content according to an ontology, where col. 43, lines 32-56 gives examples such as selecting an address (content type) for which to show directions (performing an action) to the user from user’s selection via voice input of “show me directions to the address”),
wherein context of the voice input are used for determining a most likely object that the voice input is directed to (Piernot col. 42, lines 17-21, context includes one or more terms pertaining an image referred to by the user speaking (thus context of the voice input) “tap the burrito link” which is used to resolve that it is the affordance comprising an image of a burrito that the user is (most likely) referring to in their spoken input).
Piernot does not explicitly teach wherein a combination of objects and their relative sizes detected in the captured image, and resulting properties are transferable to at least one other selected content and comprise content settings that are applied to the at least one other selected content.
Although, as set forth above, Piernot teaches the newly claimed resolving the ambiguity within display devices of respective other electronic devices, it is noted that an obvious modification of Piernot would be to duplicate the display devices of the user device which would also meet the claimed “within display devices of other respective electronic devices,” for example, one of ordinary skill in the art would be well-aware of connecting multiple display devices together, connected to the same electronic device and thus having the same ambiguity/ambiguity resolved when an ambiguity of voice input presents. Such an obvious modification would have been a duplication of parts, 
Robaina teaches wherein a combination of objects detected in the captured image (Robaina paras. [1669]-[1670], environmental sensor such as a camera image one or more objects in a user’s environment, where information obtained from the environmental sensor is analyzed to determine an object at which the eye of a user is directed by applying object recognition to images received from the environmental sensor). 
Terekhov teaches objects and their relative sizes detected (Terekhov paras. [0023], [0034], [0040], [0051], [0065] and [0070]-[0074], in a voice command control device, certain functions are performed only if a detected object is located within a pre-defined area or distance, where distance is determined from relative sizes of objects detected in an image).
Bohrarper teaches and resulting properties are transferable to at least one other selected content and comprise content settings that are applied to the at least one other selected content (Bohrarper paras. [0064] and [0073] teaching the control of a client device by voice input, where the client device is running a media application, where paras. [0088]-[0091] teach the media application being controllable for a user to request media content to stream and user selections of “mix rules” and or “mix styles” to be applied to media content, and where paras. [0104], [0105]-[0121] and [0140] teach the user interface of the media application listing a plurality of tracks (at least one other selected content), where various “effects” including mix effects and sound effects are designated for tracks in the playlist, thus the effects as properties of the tracks (resulting properties), which can be applied (are transferrable) to others of the tracks on the playlist, and where during playback, the specified effects (resulting properties) are applied to the tracks of the playlist).
Therefore, taking the teachings of Piernot and Robaina together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control process of Piernot with the detection of multiple objects in an image and an environment/situation those objects exist within as confirmed by audio input to determine what object to enhance given the situation as disclosed in Robaina at least because doing so would provide an improved user view of one or more objects in the user’s peripheral field of view, thus reducing time spent on tasks requiring a change of focus on different objects, allowing a user to spend more time on a core activity (such as providing medical attention to a patient as the specific example given) (Robaina para. [1446]).
Further, taking the teachings of Piernot and Terekhov together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control process of Piernot with the detection of objects and relative sizes as disclosed in Terekhov at least because doing so would provide greater accuracy in estimating a detected object attribute by avoiding false positives in object detection (Terekhov paras. [0009], [0074]-[0075] and [0134]).
Still further, taking the teachings of Piernot and Bohrarper together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control process of Piernot .
Claims 2-5, 8, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot in view of Robaina in view of Terekhov in view of Bohrarper, as set forth above regarding claims 1, 10 and 17 from which claims 2-5, 8, 11-12, and 18 depend, and further in view of Rosario et al., (US 2014/0244259 A1, herein “Rosario”).
Regarding claim 2, Piernot teaches wherein the ambiguity relates to identification of a position that the voice input applies to (Piernot col. 44, lines 31-47, context associated with user utterances including displayed content, where if the displayed content is one image, it is clear that the one displayed image is what the user utterance pertains to, but if there are multiple images then additional input will be required to determine to which image (which will be in a particular position) the user refers (ambiguity)), and the selection of the content comprises determining a selection for the content from a multi-hierarchical menu including a plurality of content (Piernot col. 40, lines 29-67, fig. 8A, content displayed is controlled by spoken user input, where controlling content includes performing a link tap (selection of content), where fig. 8A shows several content items including a play button for a current song, an artist link or an album link each leading to additional content (thus multi-hierarchical)), the electronic device adjusts an interface corresponding to the voice input (Piernot co. 40, lines 34-39, content displayed by the electronic device (an interface) being controlled in response to spoken user inputs (voice input)) with the ambiguity resolved (Piernot col. 40, lines 37-44, the electronic device controls the elements/affordances displayed by the electronic devices by performing interactions with the affordances such as a tap/double tap, long press, scrolling, highlighting, typing text or any combination thereof, where col. 41, line 48 – col. 42, line 21 teaches that when there is ambiguity in the spoken user input as to, for example, which link to click, the electronic device disambiguated (ambiguity resolved) by highlighting (adjusts visual display/interface) the affordances to which the user input corresponds so that the user can select one of the highlighted affordances using position terms (e.g. “tap the second link”)), and the interface filters and reconfigures itself, using dynamic refinement (Piernot col. 40, line 67 – col. 41, line 47, given a broadest reasonable interpretation of “reconfigure”, Piernot teaches that in the identifying of affordances based on the spoken user input (thus dynamic thereto), the electronic device scans for content to identify an affordance of the plurality of affordances (filters), which includes identifying hidden affordances or those hidden while scrolling, the affordances given indexes/labels and are highlighted and the labels/indexes are also displayed by the electronic device (therefore, there is a change in the presentation of the affordances (highlighting and labels – thus a reconfiguration of the display to select affordances from the plurality of affordances (a refinement)) according (dynamic) to the spoken user input), to elements that fit within a context of an executed action command from the set of action commands (Piernot col. 40, line 67 – col. 41, line 47, in response to spoken user input, the electronic device identifies affordances (UI elements the user is intending to interact with, where the electronic device also derives the user intent and identifies the task based on the intent) and performs a task (action command) using the identified affordance (elements that fit within a context of an executed action command from the set of action commands)).
Piernot does not explicitly teach and the contextual data further comprises a non-voice input that includes a non-touch hand gesture. 
Piernot further does not explicitly teach mapping the content with a set of action commands relevant to the content type for the selected content.
Rosario teaches and the contextual data further comprises a non-voice input that includes a non-touch hand gesture (Rosario para. [0035], a gesture (non-voice input) towards an input element is identified by the image sensor (thus being non-touch), and where the gesture is identified and evaluated as contextual information).
Rosario further teaches mapping the content with a set of action commands relevant to the content type for the selected content (Rosario para. [0062], when a user command of “tune up” is received, the command associated with the content (a car) of getting a tune up maintenance is mapped to a set of action commands relevant to the car (content): action 1 being scheduling maintenance (of the car) at a dealership, and action 2 being map a route (for the car) to a service provider).
Therefore, taking the teachings of Piernot and Rosario together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control process of Piernot with the pointing gesture captured by an image sensor providing contextual information as disclosed in Rosario at least because doing so would better identify voice commands and dispatch commands to relevant applications (Rosario para. [0014]).
Regarding claim 3, Piernot teaches the camera is one of coupled to the electronic device, or attached to the display device that is coupled to the electronic device (Piernot given that the claim recites the limitations in the alternative using “or,” col. 16, lines 45-59, fig. 2A, camera module 243 is part of (thus coupled to) the device 200).
Piernot does not explicitly teach and the non-voice input further comprises at least one of: a pointer of a pointing device, a touch gesture, or a combination thereof.
Piernot further does not explicitly teach determining, by the electronic device, whether the voice input matches an action command from the set of action commands; and selecting an app from a plurality of apps for performing the action; wherein: the app supports performing the action on the content.
Rosario teaches and the non-voice input further comprises at least one of: a pointer of a pointing device, a touch gesture, or a combination thereof (Rosario para. [0035], input elements from which contextual information is gathered, including touch screen display units, which would provide a means to input a touch gesture).
Rosario further teaches determining, by the electronic device, whether the voice input matches an action command from the set of action commands (Rosario paras. [0044]-[0045], a suitable voice command is identified from speech input speech, where para. [0062] teaches that when a command “up” is received (voice input), it is determined to match an action command of a stereo system command to increase the stereo’s volume, from a set of action commands that also includes commanding a car window to be raised up); and selecting an app from a plurality of apps for performing the action (Rosario paras. [0044]-[0045], and [0062], while the “up” command is associated with a plurality of different applications, such as a stereo system application, or an application that controls window functions, the system is able to select the stereo system application as the one to perform the “up” action based on the last input element selected by a user having been the stereo system); wherein: the app supports performing the action on the content (Rosario para. [0062], a plurality of applications are associated with similar grammar elements (like words as set forth in para. [0002]), and that one of the applications can be selected, and para. [0046] teaching that an identified grammar element can be translated into an input provided to an executing application, thus the executing application supporting performing the action on the content, thus in the example given in para. [0062] of getting a “tune up” for a car, the application that maps a route to a service provider is an app that supports performing the tune up action on the car by providing directions to the dealership that will perform the tune up).
Therefore, taking the teachings of Piernot and Rosario together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control process of Piernot with the input elements providing contextual information as disclosed in Rosario at least because doing so would better identify voice commands and dispatch commands to relevant applications (Rosario para. [0014]).
Regarding claim 4, Piernot teaches wherein the non-voice input (Piernot col. 44, lines 1-13, in displaying affordances (per resolving ambiguities as set forth in the rejection rationale for claim 1 above), to decide which task to perform, confirmation by way of tapping a link or scrolling is requested from the user) is sensed by at least one sensor coupled to the electronic device (Piernot col. 5, line 50 – col. 6, line 56, electronic device including a contact intensity sensor such as a touch-sensitive surface for a touch-sensitive display system for user to input actions such as down-click or up-click), and the contextual data further comprises and user location information (Piernot col. 32, lines 40-46 and col. 13, lines 61-67 and col. 14, lines 44-47, contextual information includes information related to the surrounding environment of the user, images or videos of the surrounding environment, where such images include the location of the device per GPS data, the location being included in metadata of the image).
Piernot does not explicitly teach locally available items for a user.
Rosario teaches locally available items for a user (Rosario paras. [0056]-[0060], user gesture towards a stereo system (which is locally available since they can gesture towards it) is evaluated to provide contextual grammar elements for determining intent).
Therefore, taking the teachings of Piernot and Rosario together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control process of Piernot with the input elements providing contextual information as disclosed in Rosario at least because doing so would better identify voice commands and dispatch commands to relevant applications (Rosario para. [0014]).
Regarding claim 5, Piernot teaches wherein the determining of the identification of the object is based on the image containing the object or the non-voice input indicating the object (Piernot col. 42, lines 17-21, considering the claims recite the limitations in the alternative using “or”, context includes one or more terms pertaining to the image such as a user stating “tap the burrito link” to select the affordance comprising an image of a burrito (thus the burrito being the object in the image that is identified by the user)).
Piernot does not explicitly teach that the image is a captured image.
Robaina teaches determining identification of the object based on the captured image containing the object (Robaina para. [1670] object shown in an environmental sensor (as a camera) image is identified).
Therefore, taking the teachings of Piernot and Robaina together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control process of Piernot with the detection of multiple objects in an image and an environment/situation those objects exist within as confirmed by audio input to determine what object to enhance given the situation as disclosed in Robaina at least because doing so would provide an improved user view of one or more objects in the user’s peripheral field of view, thus reducing time spent on tasks requiring a change of focus on different objects, allowing a user to spend more time on a core activity (such as providing medical attention to a patient as the specific example given) (Robaina para. [1446]).
Regarding claim 8, Piernot teaches wherein the object is the electronic device, (Piernot col. 46, lines 23-28, upon determination that the task may be identified based on representation of user intent, the task is performed which can include controlling displayed content (on the electronic device – therefore the object identified being an image on the device includes the device display of the device itself).
Regarding claim 11, Piernot teaches wherein the ambiguity relates to identification of a position that the voice input applies to (Piernot col. 44, lines 31-38, context associated with user utterances including displayed content, where if the displayed content is one image, it is clear that the one displayed image is what the user utterance pertains to, but if there are multiple images then additional input will be required to determine to which image (which will be in a particular position) the user refers (ambiguity)); the camera is one of coupled to the electronic device, or attached to the display device that is coupled to the electronic device (Piernot given that the claim recites the limitations in the alternative using “or,” col. 16, lines 45-59, fig. 2A, camera module 243 is part of (thus coupled to) the device 200) and the selection of the content comprises determining a selection for the content from a multi-hierarchical menu including a plurality of content (Piernot col. 40, lines 29-67, fig. 8A, content displayed is controlled by spoken user input, where controlling content includes performing a link tap (selection of content), where fig. 8A shows several content items including a play button for a current song, an artist link or an album link each leading to additional content (thus multi-hierarchical));
the electronic device adjusts an interface corresponding to the voice input (Piernot co. 40, lines 34-39, content displayed by the electronic device (an interface) being controlled in response to spoken user inputs (voice input)) with the ambiguity resolved (Piernot col. 40, lines 37-44, the electronic device controls the elements/affordances displayed by the electronic devices by performing interactions with the affordances such as a tap/double tap, long press, scrolling, highlighting, typing text or any combination thereof, where col. 41, line 48 – col. 42, line 21 teaches that when there is ambiguity in the spoken user input as to, for example, which link to click, the electronic device disambiguated (ambiguity resolved) by highlighting (adjusts visual display/interface) the affordances to which the user input corresponds so that the user can select one of the highlighted affordances using position terms (e.g. “tap the second link”)), and the interface filters and reconfigures itself, using dynamic refinement (Piernot col. 40, line 67 – col. 41, line 47, given a broadest reasonable interpretation of “reconfigure”, Piernot teaches that in the identifying of affordances based on the spoken user input (thus dynamic thereto), the electronic device scans for content to identify an affordance of the plurality of affordances (filters), which includes identifying hidden affordances or those hidden while scrolling, the affordances given indexes/labels and are highlighted and the labels/indexes are also displayed by the electronic device (therefore, there is a change in the presentation of the affordances (highlighting and labels – thus a reconfiguration of the display to select affordances from the plurality of affordances (a refinement)) according (dynamic) to the spoken user input), to elements that fit within a context of an executed action command from the set of action commands (Piernot col. 40, line 67 – col. 41, line 47, in response to spoken user input, the electronic device identifies affordances (UI elements the user is intending to interact with, where the electronic device also derives the user intent and identifies the task based on the intent) and performs a task (action command) using the identified affordance (elements that fit within a context of an executed action command from the set of action commands)).
Piernot does not explicitly teach the contextual data further comprises a non-voice input that includes a non-touch hand gesture. 

Rosario teaches and the contextual data further comprises a non-voice input that includes a non-touch hand gesture (Rosario para. [0035], a gesture (non-voice input) towards an input element is identified by the image sensor (thus being non-touch), and where the gesture is identified and evaluated as contextual information).
Rosario further teaches the process is further configured to map the content with a set of action commands relevant to the content type for the selected content (Rosario para. [0062], when a user command of “tune up” is received, the command associated with the content (a car) of getting a tune up maintenance is mapped to a set of action commands relevant to the car (content): action 1 being scheduling maintenance (of the car) at a dealership, and action 2 being map a route (for the car) to a service provider).
Therefore, taking the teachings of Piernot and Rosario together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control device of Piernot with the pointing gesture captured by an image sensor providing contextual information as disclosed in Rosario at least because doing so would better identify voice commands and dispatch commands to relevant applications (Rosario para. [0014]).
Regarding claim 12, Piernot teaches wherein the process is further configured to: the non-voice input (Piernot col. 44, lines 1-13, in displaying affordances (per resolving ambiguities as set forth in the rejection rationale for claim 1 above), to decide which task to perform, confirmation by way of tapping a link or scrolling is requested from the user) is sensed by at least one sensor coupled to the electronic device (Piernot col. 5, line 50 – col. 6, line 56, electronic device including a contact intensity sensor such as a touch-sensitive surface for a touch-sensitive display system for user to input actions such as down-click or up-click), and the contextual data further comprises and user location information (Piernot col. 32, lines 40-46 and col. 13, lines 61-67 and col. 14, lines 44-47, contextual information includes information related to the surrounding environment of the user, images or videos of the surrounding environment, where such images include the location of the device per GPS data, the location being included in metadata of the image).
Piernot does not explicitly teach and the non-voice input further comprises at least one of: a pointer of a pointing device, a touch gesture, or a combination thereof.
Piernot further does not explicitly teach determine whether the voice input matches an action command from the set of action commands; and select an app from a plurality of apps for performing the action;  the app supports performing the action on the content.
Piernot still further does not explicitly teach locally available items for a user.
Rosario teaches locally available items for a user (Rosario paras. [0056]-[0060], user gesture towards a stereo system (which is locally available since they can gesture towards it) is evaluated to provide contextual grammar elements for determining intent).
Rosario further teaches the non-voice input further comprises at least one of: a pointer of a pointing device, a touch gesture, or a combination thereof (Rosario para. [0035], input elements from which contextual information is gathered, including touch screen display units, which would provide a means to input a touch gesture).
Rosario paras. [0044]-[0045], a suitable voice command is identified from speech input speech, where para. [0062] teaches that when a command “up” is received (voice input), it is determined to match an action command of a stereo system command to increase the stereo’s volume, from a set of action commands that also includes commanding a car window to be raised up); and select an app from a plurality of apps for performing the action (Rosario paras. [0044]-[0045], and [0062], while the “up” command is associated with a plurality of different applications, such as a stereo system application, or an application that controls window functions, the system is able to select the stereo system application as the one to perform the “up” action based on the last input element selected by a user having been the stereo system); the app supports performing the action on the content (Rosario para. [0062], a plurality of applications are associated with similar grammar elements (like words as set forth in para. [0002]), and that one of the applications can be selected, and para. [0046] teaching that an identified grammar element can be translated into an input provided to an executing application, thus the executing application supporting performing the action on the content, thus in the example given in para. [0062] of getting a “tune up” for a car, the application that maps a route to a service provider is an app that supports performing the tune up action on the car by providing directions to the dealership that will perform the tune up).
Therefore, taking the teachings of Piernot and Rosario together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control device of Piernot with 
Regarding claim 18, Piernot teaches wherein the method further comprises the ambiguity relates to identification of a position that the voice input applies to (Piernot col. 44, lines 31-38, context associated with user utterances including displayed content, where if the displayed content is one image, it is clear that the one displayed image is what the user utterance pertains to, but if there are multiple images then additional input will be required to determine to which image (which will be in a particular position) the user refers (ambiguity));
the selection of the content comprises determining a selection for the content from a multi-hierarchical menu including a plurality of content (Piernot col. 40, lines 29-67, fig. 8A, content displayed is controlled by spoken user input, where controlling content includes performing a link tap (selection of content), where fig. 8A shows several content items including a play button for a current song, an artist link or an album link each leading to additional content (thus multi-hierarchical));
the camera is one of coupled to the electronic device, or attached to the display device that is coupled to the electronic device (Piernot given that the claim recites the limitations in the alternative using “or,” col. 16, lines 45-59, fig. 2A, camera module 243 is part of (thus coupled to) the device 200); 
the non-voice input (Piernot col. 44, lines 1-13, in displaying affordances (per resolving ambiguities as set forth in the rejection rationale for claim 1 above), to decide which task to perform, confirmation by way of tapping a link or scrolling is requested from the user) is sensed by at least one sensor coupled to the electronic device (Piernot col. 5, line 50 – col. 6, line 56, electronic device including a contact intensity sensor such as a touch-sensitive surface for a touch-sensitive display system for user to input actions such as down-click or up-click); 
the contextual data further comprises and user location information (Piernot col. 32, lines 40-46 and col. 13, lines 61-67 and col. 14, lines 44-47, contextual information includes information related to the surrounding environment of the user, images or videos of the surrounding environment, where such images include the location of the device per GPS data, the location being included in metadata of the image).
Piernot does not explicitly teach and the contextual data further comprises a non-voice input that includes a non-touch hand gesture;
the electronic device adjusts an interface corresponding to the voice input (Piernot co. 40, lines 34-39, content displayed by the electronic device (an interface) being controlled in response to spoken user inputs (voice input)) with the ambiguity resolved (Piernot col. 40, lines 37-44, the electronic device controls the elements/affordances displayed by the electronic devices by performing interactions with the affordances such as a tap/double tap, long press, scrolling, highlighting, typing text or any combination thereof, where col. 41, line 48 – col. 42, line 21 teaches that when there is ambiguity in the spoken user input as to, for example, which link to click, the electronic device disambiguated (ambiguity resolved) by highlighting (adjusts visual display/interface) the affordances to which the user input corresponds so that the user can select one of the highlighted affordances using position terms (e.g. “tap the second link”)), and the interface filters and reconfigures itself, using dynamic refinement (Piernot col. 40, line 67 – col. 41, line 47, given a broadest reasonable interpretation of “reconfigure”, Piernot teaches that in the identifying of affordances based on the spoken user input (thus dynamic thereto), the electronic device scans for content to identify an affordance of the plurality of affordances (filters), which includes identifying hidden affordances or those hidden while scrolling, the affordances given indexes/labels and are highlighted and the labels/indexes are also displayed by the electronic device (therefore, there is a change in the presentation of the affordances (highlighting and labels – thus a reconfiguration of the display to select affordances from the plurality of affordances (a refinement)) according (dynamic) to the spoken user input), to elements that fit within a context of an executed action command from the set of action commands (Piernot col. 40, line 67 – col. 41, line 47, in response to spoken user input, the electronic device identifies affordances (UI elements the user is intending to interact with, where the electronic device also derives the user intent and identifies the task based on the intent) and performs a task (action command) using the identified affordance (elements that fit within a context of an executed action command from the set of action commands)).
Piernot further does not explicitly teach mapping the content with a set of action commands relevant to the content type for the selected content.
Piernot still further does not explicitly teach locally available items for a user.
Rosario teaches the contextual data further comprises a non-voice input that includes a non-touch hand gesture (Rosario para. [0035], a gesture (non-voice input) towards an input element is identified by the image sensor (thus being non-touch), and where the gesture is identified and evaluated as contextual information).
Rosario para. [0062], when a user command of “tune up” is received, the command associated with the content (a car) of getting a tune up maintenance is mapped to a set of action commands relevant to the car (content): action 1 being scheduling maintenance (of the car) at a dealership, and action 2 being map a route (for the car) to a service provider).
Rosario further teaches locally available items for a user (Rosario paras. [0056]-[0060], user gesture towards a stereo system (which is locally available since they can gesture towards it) is evaluated to provide contextual grammar elements for determining intent).
Therefore, taking the teachings of Piernot and Rosario together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable storage medium of Piernot with the pointing gesture captured by an image sensor providing contextual information as disclosed in Rosario at least because doing so would better identify voice commands and dispatch commands to relevant applications (Rosario para. [0014]).
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot in view of Robaina in view of Terekhov in view of Bohrarper, in view of Rosario as set forth above regarding claim 12 from which claim 13 depends, and further in view of Bogandov et al., (US 2016/0275074 A1, herein “Bogandov”).
Regarding claim 13, Piernot teaches wherein the determining of the identification of the object is based on the image containing the object or the non-voice Piernot col. 42, lines 17-21, considering the claims recite the limitations in the alternative using “or”, context includes one or more terms pertaining to the image such as a user stating “tap the burrito link” to select the affordance comprising an image of a burrito (thus the burrito being the object in the image that is identified by the user)); and the contextual data further includes information affecting the action applicable to the object (Piernot col. 44, lines 10-35, words surrounding the word “image” such as “tap on” providing context for an action that changes displayed content (including the image)).
Piernot does not explicitly teach the ambiguity includes a demonstrative determiner.
Piernot also does not explicitly teach that the image is a captured image.
Robaina teaches determining identification of the object based on the captured image containing the object (Robaina para. [1670] object shown in an environmental sensor (as a camera) image is identified).
Bogandov teaches the ambiguity includes a demonstrative determiner (Bogandov paras. [0114] and [0117], demonstrative pronouns such as “this” are used to construct and test a hypothesis (a guess, thus something unknown or ambiguous) of an identification in a named entity recognition process).
Therefore, taking the teachings of Piernot and Robaina together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device voice control process of Piernot with the detection of multiple objects in an image and an environment/situation those objects exist within as confirmed by audio input to determine what object to enhance 
Further, taking the teachings of Piernot and Bogandov together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Piernot with the use of demonstrative pronouns as disclosed in Bogandov at least because doing so would allow for recognition of a noun that is absent from a dictionary in language processing (Bogandov para. [0116]).
Regarding claim 16, Piernot teaches wherein the action applicable to the object comprises one of: receiving information, assisting with a purchase, calendaring an event, applying features to content, selecting at least one content associated with the object, moving the object on the display device of the electronic device, moving the object on a particular display device of the display devices of the other electronic devices, or a combination thereof (Piernot col. 42, lines 10-21, given that the claim recites limitations in the alternative “or” and “one of”, the recitation by the user of “tap the burrito link” having context around the object “burrito link” on the device including action of “tap” the link resulting in selecting an affordance comprising an image of a burrito (selecting at least one content associated with the object)).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Piernot in view of Robaina in view of Terekhov in view of Bohrarper in view of Rosario as set forth above regarding claim 3 from which claim 7 depends, and further in view of Yang, (US 2017/0206059 A1, herein “Yang”).
Regarding claim 7, Piernot teaches further comprising using output from the camera (Piernot col. 14, lines 44-57, contextual information used including images from a sensor, where col. 16, line 45-49 teach the camera captures images).
Piernot does not explicitly teach upon a determination that no non-voice input occurred with the voice input.
Yang teaches upon a determination that no non-voice input occurred with the voice input (Yang para. [0064], if there is no-non voice input when voice instruction is given (voice input), then a particular action is taken).
Therefore, taking the teachings of Piernot and Yang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Piernot with the acting upon no non-voice input occurring as disclosed in Yang at least because doing so would allow for the voice recognition system to be more effective by not having to handle or recognize a complex voice instruction when a desired default factor can be automatically assumed (Yang paras. [0055]-[0056]).

Allowable Subject Matter
Claims 6, 9, 14, 19, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 15 and 20, the following is a statement of reasons for the indication of allowable subject matter:  the closest cited art of record includes Piernot, Robaina, Terekhov and Rosario. Piernot discusses using a camera to obtain images and video for clarifying user intent, and Rosario is directed towards non-voice input, but neither explicitly teach or suggest to one of ordinary skill in the art before the effective filing date of the claimed invention, in combination with all of the limitations set forth in claims 12 and 11 which claim 15 depends from, and all of the limitations set forth in claims 17 from which claim 20 depends, that “the object is the electronic device, and the electronic device adjusts an interface corresponding to the voice input with the ambiguity resolved.” Robaina and Terekhov as set forth above teach detection of objects by an electronic device, but do not teach or suggest that the captured image by a camera in which objects with relative sizes appear, used for determining a most likely object that the voice input is directed to, also has the object as the electronic device (thus the electronic device appears in the captured image and is detected), and where the electronic device adjusts an interface corresponding to the voice input with the ambiguity resolved.
Regarding claims 6, 9, 14, and 19, all of these claims either recite themselves, or depend from a claim that further clarifies aspects of the ambiguity claimed, and contextual data in a combination with all of the limitations recited in claims that claims 6, 9, 14 and 19 depend from. Accordingly, the specific combination set forth then in claims 6, 9, 14 and 19 is non-obviousness when considering the claim as a whole (thus, all of the claim limitations from claims that claims 6, 9, 14 and 19 depend from) in view of the prior art of record. The closest cited art of record to these claims, Piernot, discloses that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 9:30a-6:30p, eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656